Citation Nr: 1204603	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES 

1.  Entitlement to a higher initial rating for the service-connected lumbar spine disability, rated as 10 percent disabling prior to April 2, 2008, and rated as 20 percent disabling from that date.

2.  Entitlement to an initial rating higher than 30 percent for the service-connected right wrist disability.

3.  Entitlement to an initial rating higher than 10 percent for the service-connected radiculopathy of the right lower extremity.

4.  Entitlement to an initial compensable rating for the service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In June 2008 the RO increased the rating for the lumbar spine disability to 20 percent, effective from April 2, 2008.  In January 2009 the RO granted separate evaluation for right lower extremity (RLE) radiculopathy as secondary to the lumbar spine DDD and assigned an initial evaluation of 10 percent effective from May 26, 2008.  In a January 2009 statement of the case, the RO increased the rating for the service-connected right wrist disability to 30 percent effective September 13, 2007 (notwithstanding the Board's erroneous characterization of this issue at the hearing).

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in December 2009; a transcript of the hearing is of record.   During the hearing the Veteran submitted private medical records with a waiver of initial RO jurisdiction, and the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.
 
The issue of initial evaluation of the left knee disability is addressed in the Remand that follows the Order section of the Decision below.


FINDINGS OF FACT

1.  Prior to April 2, 2008, the Veteran's lumbar spine disability was manifested by forward flexion to 70 degrees with pain at 70 degrees, combined range of motion not worse than 200 degrees, and normal gait and spinal contour; there were no incapacitating episodes and no separately compensable neurological symptoms during the period.

2.  From April 2, 2008, the Veteran's lumbar spine disability has been manifested by forward flexion not worse than 50 degrees; the spine is not ankylosed; there are no claimed incapacitating episodes, and neurological symptoms are separately compensated.

3.  The Veteran's right wrist disability approximates favorable ankylosis of the dominant wrist.

4.  The Veteran's radiculopathy of the RLE approximates mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the service-connected lumbar spine disability prior to April 2, 2008, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5239, 5242, 5243 (2011).

2.  The criteria for rating higher than 20 percent for the service-connected lumbar spine disability from April 2, 2008, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5239, 5242, 5243 (2011).

3.  The criteria for a rating higher than 30 percent for the service-connected right wrist disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Code 5214 (2011).

4.  The criteria for a rating higher than 10 percent for the service-connected radiculopathy of the RLE are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The notification obligation in this case was accomplished by way of letters dated in May 2007 and April 2008.  The Veteran's claims were last readjudicated in January 2009.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate and adequate VA examinations
during the course of the appeal, and he was also afforded a personal hearing before the Board. Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

Based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

General Legal Principles of Disability Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

Analysis

Evaluation of Lumbar Spine Disability

Intervertebral disc syndrome (IVDS) is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the criteria effective from September 26, 2003, IVDS will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

The provisions of the General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, are as follows, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, if combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, with vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or reversed kyphosis.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the General Rating Formula that provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is assigned with episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned with episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned with episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A rating of 60 percent is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no provision under this Diagnostic Code for evaluation higher than 60 percent. 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to Intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that if Intervertebral disc syndrome is present in more than one spinal segment, provided that the effects of each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.

Service treatment records were reviewed.  The Veteran had a pre-discharge medical assessment in May 2007 in which he reported a history in service of therapy for back pain associated with DDD.  The physician endorsed that the Veteran was currently undergoing a medical evaluation board (MEB) for this and other disorders. 

The Veteran had a VA general medical examination in June 2007 prior to discharge from service in which he reported low back pain following acute lumbar strain in 2002; magnetic resonance imaging (MRI) showed an annular tear and DDD.  He then received three epidural injections, which markedly improved symptoms.  The Veteran complained of current intermittent flare-ups associated with forward bending/lifting activities and with prolonged sitting; he also complained of occasional pain radiating from the back to both legs but denied any persistent neurological deficit.  He stated that forward flexion was limited to 0 degrees during flare-up although he denied additional weakness.  During flare-ups at work the Veteran would modify his activities to get off his feet and would take analgesics for relief of symptoms.  Functional restrictions included limitation with lifting, standing, walking and sitting.  The Veteran denied use of ambulatory aids and denied incapacitating episodes within the previous 12 months.

On examination of the lumbar spine the Veteran was observed to walk with a normal gait.  The spinous processes had normal alignment without tenderness, although there was tenderness to palpation.  ROM of the lumbar spine was flexion to 70 degrees prior to onset of pain and combined range of motion of 280 degrees, with pain at the extremes of all motions.  Straight-leg raising (SLR) was negative bilaterally.  Repetitive motion caused no additional limitation of function due to weakness, fatigability or incoordination.  X-ray of the lumbar spine was normal.  The examiner's diagnosis was DDD of the lumbar spine with annular tear.

The Veteran had a VA neurological examination later in June 2007 that is entirely silent in regard to the lower extremities; the entire examination was dedicated to neurological complaints regarding the right upper extremity.

The Veteran had a VA joints examination in May 2008 in which he complained of acute flare-ups of pain in the lumbar spine, sometimes radiating into the left leg; such attacks were associated with lifting and with making the wrong motion.  Attacks would subside in a day or two with heat/ice and with rest.  The Veteran denied missing any work due to back pain.  Physical examination showed normal posture and gait.  ROM was flexion to 50 degrees and combined range of motion to 200 degrees, with limitation due to pain; repetitive motion caused no change in ROM due to pain, spasm or tenderness.  The spine was normal in configuration and there was no tenderness to firm pressure on the lower back.  The examiner's diagnosis was degenerative lumbar disc disease.  The examiner stated that the Veteran's ability to walk was not impaired except during flare-ups and there was no impairment of his usual occupation.  There had been no incapacitating episodes in the past 12 months.    

The VA physician who had performed the examination in May 2008 issued an addendum opinion in January 2009 in which he noted that X-rays had not confirmed the presence of DDD or arthritis; however, the Veteran's symptoms were consistent with degenerative lumbar disc disease or herniated nucleus pulposus (HNP) with radiculopathy on the right.  The RO accordingly granted separate compensation for radiculopathy of the RLE effective from the May 2008 examination.

The Veteran had MRI of the lumbar spine by Cabot Imaging Center in May 2009.  The impression was DDD and asymmetric disc bulge at L5-S1 and DDD at L4-L5, with impingement of the bilateral S1 nerve roots and the right L5 nerve.

The Veteran testified before the Board in December 2009 that he had a low back ache shooting down the hip.  There was no sitting position that was comfortable.  The Veteran had been advised to consider back fusion surgery but wanted to avoid surgery for the time being.  He did not take medication specifically for the spine because he was already taking medication for the right wrist disability.  In terms of impairment of motion, the Veteran was unable to bend over and therefore would squat rather than bend.  His main impairment in daily life was restriction of lifting.  The Veteran stated he was currently employed and did not have incapacitating episodes due to the back disability. 

On review of the evidence above, the Board finds that the criteria for rating in excess of 10 percent were not met prior to April 2008.  The General Rating Formula assigns ratings based on limitation of motion, and a higher (20 percent) rating requires forward flexion of the thoracolumbar spine less than 60 degrees, or combined ROM of 120 degrees or less, or abnormal gait or abnormal spinal contour.  In this case, prior to April 2008 the Veteran's flexion was to 70 degrees with pain at 70 degrees and his combined ROM was not worse than 200 degrees; this ROM is squarely within the criteria for the current 10 percent rating.  Additionally, the Veteran had normal gait and spinal contour.  Accordingly, none of the criteria for higher rating were met during the period.

Turning to symptoms since April 2008, evaluation at higher (40 percent rating) requires forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  However, the Veteran's flexion in May 2008 was measured at 50 degrees, which is squarely within the criteria for the currently-assigned 20 percent rating, and the spine was not ankylosed to any degree.  Accordingly, neither of the criteria for rating higher than 20 percent is shown.

The Veteran does not assert, and review of the file does not show, that he had any incapacitating episodes due to IVDS to warrant alternative evaluation on that basis.  Also, there is no indication of a neurological disorder prior to May 2008 to warrant separate rating; neurological manifestations after May 2008 are addressed in the evaluation for RLE radiculopathy below.

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  The Veteran in this case has consistently complained of back pain.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant; see 38 C.F.R. § 4.40.  Given that the General Rating Formula specifically applies with or without symptoms such as pain, stiffness or aching, and given that the Veteran was able to achieve the ROM on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The June 2007 and May 2008 VA examiners recognized the Veteran's complaints of intermittent flare-ups, including those that occurred at work.  It is clearly apparent from the Board's review of the medical evidence of the record that an opinion on the degree of any additional functional loss due to such intermittent flare-ups would be based on pure speculation and varied dependent upon the particular activity being performed.  The Veteran may credibly believe that he has total functional impairment ("0 degrees"), but the more probative findings reported on by the VA examiners with expertise on evaluating functional impairment caused by spine disorders show that the overall functional impairment associated with the Veteran's back disability is consistent with the currently assigned ratings.   Again, the Veteran denied incapacitating episodes requiring physician prescribed bed rest and treatment.  

There were no distinct periods before or after April 2008 in which the criteria for higher ratings were met, so "staged ratings" other than those in effect do not apply.  Hart, 21 Vet. App. 505.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers and examiners.

In this case, the Board has found the Veteran to be competent and credible in reporting his symptoms.  However, nothing in his lay evidence shows his disability picture more closely approximated higher schedular ratings than those currently assigned.

In sum, the Board has found the criteria are not met for evaluation higher than 10 percent prior to April 2008 or evaluation higher than 20 percent from that date.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 
  



Schedular Evaluation of Right Wrist Disability

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis) or Diagnostic Code 5215 (limitation of motion).

Under Diagnostic Code 5215 (limitation of motion), 10 percent is the maximum rating available, regardless of whether the limitation is of the major (dominant) extremity or the minor (non-dominant) extremity.

Diagnostic Code 5214 (ankylosis) distinguishes between major and minor extremity.  The Veteran in this case is shown to be right-handed, so the criteria for the major extremity apply, as follows.  A rating of 30 percent is assigned for favorable ankylosis in 20-30 degrees of dorsiflexion. A rating of 40 percent is assigned for unfavorable ankylosis.  A rating of 50 percent is assigned for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.

For reference, normal range of motion of the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees and radial deviation to 20 degrees.  38 C.F.R. § 4.71a, Plate I.

Service treatment records were reviewed.  The Veteran had a pre-discharge medical assessment in May 2007 in which he reported a history in service of back pain therapy for Kienbock's disease of the right wrist.  The physician endorsed that the Veteran was currently undergoing a MEB for this and other disorders. 

The Veteran had a VA general medical examination in June 2007 prior to discharge from service in which he reported right wrist pain since 2005, not associated with any specific trauma.  He was eventually diagnosed with Kienbock's disease with necrosis of the carpal bones.  Bone grafting failed to relieve the condition, and the Veteran complained of chronic pain since surgery; he also reported frequent swelling without locking of the wrist.  The Veteran endorsed taking daily analgesics and pain medications.  He endorsed flare-ups with weakness, during which dorsiflexion was limited to 5 degrees.  During flare-ups at work he would stop the offending activity and take medication for relief of symptoms.  Functional restrictions included limited range of motion of the wrist since surgery, ability to lift light weights only, and limited dexterity with the right hand.  He endorsed wearing a wrist brace during flare-ups. He reported on incapacitating episodes during 1-2 months during the past 12 months, with each episode lasting 1-2 days.

Examination of the wrist showed no appreciable swelling, but there was mild tenderness to palpation.  There was evidence of a fine, non-tender, non-adherent, superficial linear scar over the wrist that measured 8 cm. and was not cosmetically significant and did not affect ROM of the wrist.  There were also other scattered small superficial non-tender scars scattered on the right wrist that caused no limitation of function.  ROM of the wrist was extension to 30 degrees, flexion to 40 degrees, radial deviation to 5 degrees and ulnar deviation to 20 degrees, with pain at the extremes of all movements.  There was no additional weakness, fatigability, incoordination, additional restriction of motion or functional impairment following repetitive movement.  Grip strength of the right hand was somewhat reduced due to pain but motion of the fingers of the right hand was within normal limits.  X-ray of the right wrist showed avascular necrosis but was otherwise unremarkable.   The examiner's diagnosis was Kienbock's disease (avascular necrosis) of the right wrist, postoperative bone graft with chronic pain.

Later in June 2007 the Veteran had a VA neurological examination in which he reported having had surgery for a wrist fracture in 2006, with progressively worsening symptoms since then. He complained of inability to do repetitive motions with the right hand, which was of particular concern because he is right-hand dominant.  He endorsed being on several different pain medications.  Examination showed the right hand was somewhat weak and produced pain with movement.  There was no atrophy of the thenar muscles.  ROM was less than 50 percent of normal in all ranges tested, so the Veteran kept the wrist immobilized by a brace to avoid pain associated with movement.  There was no atrophy of the thenar muscles.  Deep tendon reflexes were 2+ and equal in response.  Sensory examination showed some numbness to pinprick over the first three fingers of the dorsum of the right hand but otherwise was completely noted.  The clinical impression was lunate bone fracture with repair, as well as entrapped radial nerve at the elbow.  There was no evidence of carpal tunnel syndrome.

The Veteran had a VA joints examination in May 2008 in which he complained of chronic pain and limitation of motion; he endorsed wearing a wrist brace and using pain medication.  He stated he could type on a computer with his left hand but was effectively unable to write with his right hand due to shooting pain into the fingers.  During the past 12 months he had missed at least one day of work per week due to wrist pain.  Examination of the wrist showed a 3-inch vertical scar without noted impairment of function of the wrist.  The wrist had tenderness of the joint, without swelling.  ROM was no dorsiflexion past 0 degrees and palmar flexion limited to 30 degrees; ulnar and radiation were limited to 10 degrees each.  Repetitive motion caused no further loss of ROM due to pain, spasm or tenderness.  The examiner diagnosed status post traumatic aseptic necrosis of the lunate bone of the right wrist, with reduced ROM and chronic pain.  

Office notes from Dr. BS dated in February 2009 show the Veteran presented complaining of a great deal of pain in the right wrist.  Medications had provided minimal pain relief.  The Veteran had been advised to have surgery to improve mobility, but Dr. BS stated that increased mobility might actually caused increased pain; even with full mobility the Veteran would not be able to use the hand because of persistent chronic pain in the wrist.  In a May 2009 follow-up Dr. BS stated the Veteran continued to have a lot of pain in the right wrist and thumb; he would continue splinting and medication as treatment options since surgery was not for consideration.

The Veteran testified before the Board in December 2009 that he had continuous wrist pain 24 hours a day comparable in intensity to a bad sprain or broken joint.   His pain was usually of 10/10 intensity; prescription medication only reduced the severity of the pain to 6/10.  Since the most recent VA examination the wrist had gotten worse on some days and stayed the same on some days, but was never better.  Pain was aggravated by changes in the weather.  The Veteran's physician advised him to refrain from lifting anything heavier than 15 pounds, and writing was difficult.  The Veteran stated that because he is right-handed the wrist disability caused a huge impact on his daily functioning; his physician had informed him that he had lost 70 percent of his ROM of the wrist, and the Veteran had to essentially keep the wrist immobilized with a brace to avoid excruciating pain.  In addition to wrist pain, the Veteran endorsed numbness in the index and middle fingers and in the top of the hand.    

On review of the evidence above, the Board finds the Veteran's right wrist disability approximates favorable ankylosis.  The Veteran asserts, and medical evidence supports, that his wrist must be kept immobilized, which is to say that it is functionally ankylosed due to pain.  Accordingly, the currently assigned rating of 30 percent is appropriate under DC 5214.

The Board has considered whether a rating higher than 30 percent may be assigned, but a higher rating requires unfavorable ankylosis or functional loss that more closely approximates unfavorable ankylosis.  As discussed above, the Veteran does not have ankylosis of the right wrist but functional impairment associated with the disability is more closely analogous with ankylosis.  Given that the Veteran's wrist is braced in a neutral (favorable) position, the "ankylosis-like" impairment is more closely analogous to favorable ankylosis than unfavorable ankylosis.  Accordingly, the criteria for a higher evaluation are not met.

The Board has also considered VA regulations regarding pain.  In this instance, it is pain that causes the Veteran's wrist to be functionally (not actually) ankylosed, and the currently assigned 30 percent rating is essentially the result of wrist pain and associated functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In sum, the Board has found the criteria are not met for an evaluation in excess of 30 percent for the service-connected right wrist disability.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


Schedular Evaluation of Right Lower Extremity Radiculopathy

Diseases of the peripheral nerves are rated under the provisions of 38 C.F.R. § 4.124a.  This section specifies that the term "incomplete paralysis" of a nerve indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of the nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.     

Lumbar radiculopathy is rated under Diagnostic Code 8520 (sciatic nerve).  The rating criteria are as follows.  A rating of 10 percent is assigned for mild incomplete paralysis.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 40 percent is assigned for moderately severe incomplete paralysis.  A rating of 60 percent is assigned for severe incomplete paralysis with marked muscular atrophy.  A rating of 80 percent is assigned for complete paralysis when the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 

As noted above, the Veteran had a VA general medical examination in June 2007 prior to discharge from service in which he reported low back pain and was diagnosed with current DDD of the lumbar spine with annular tear.  Examination at the time showed negative SLR and no strength or sensory abnormalities of the lower extremities.    

Also as noted above, the Veteran had a VA neurological examination later in June 2007 that is entirely silent in regard to the lower extremities; the entire examination was dedicated to neurological complaints regarding the right upper extremity.

The Veteran had a VA joints examination in May 2008 in which he complained of acute flare-ups of pain in the lumbar spine, sometimes radiating into the left leg; he did not complain of radiation into the right leg.  ROM testing did not produce pain radiating into the legs.   However, SLR was positive on the right at 60 degrees and neurological testing revealed decreased sensory on the right leg distal to the knee. 

The VA physician who had performed the examination in May 2008 issued an addendum opinion in January 2009 in which he noted that although the Veteran's symptoms were primarily in the left leg his physical examination was positive for findings in the right leg (normal deep tendon reflexes but positive SLR on the right and decrease sensation but without motor deficit).  Despite the lack of confirmation of DDD or arthritis by X-ray, it was likely the Veteran had lumbar DDD with radiculopathy in sciatic distribution of the right leg.

The RO thereafter granted separate compensation for radiculopathy of the RLE effective from the May 2008 examination.

The Veteran testified before the Board in December 2009 that during flare-ups of back pain he could actually feel the nerve running down the leg; on those occasions he would have to stretch out.  The pain down the buttocks and leg sometimes was worse than the low back pain itself.  These attacks were not an every day event, but rather an event that happened approximately twice per week. 

In review of the evidence above, the Board finds the disability picture associated with the Veteran's RLE radiculopathy most closely approximates mild incomplete paralysis of the sciatic nerve.  This finding is based on the fact that the Veteran's symptoms are entirely sensory, without overt neurological symptoms such as loss of motor function, muscular atrophy, etc.  The Board also finds the sensory impairment to be "mild" rather than "moderate" because radiating pain is incorporated in the General Rating Formula for Diseases of the Spine and is thus contemplated under the Veteran's lumbar spine DDD; increased rating for radiculopathy for the same symptoms would result in over-compensation.  Esteban, 6 Vet. App. 259, 261.  The Board also finds the neurological deficit to be "mild" because while decreased, the Veteran nevertheless retains some sensation.  In regard to the left leg, based on the above findings, there are no separately ratable neurological deficits.  

In arriving at the determination above the Board has carefully considered the Veteran's lay evidence, but finds nothing therein that shows his neurological disability on appeal meets the criteria for rating higher than the currently-assigned 10 percent.  

In sum, the Board has found the criteria are not met for evaluation higher than 10 percent for the RLE radiculopathy.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 
 
Extraschedular Evaluation and Total Disability Rating Consideration

The Board has considered whether any of these claims should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations (pain, etc.) of the service-connected disabilities on appeal are contemplated by the schedular criteria.  The Veteran has not described any exceptional or unusual features or symptoms of his disabilities.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran is currently employed, and the Board finds that a claim for TDIU is not raised by the issues on appeal.


ORDER

Increased rating for DDD of the lumbar spine, initially rated as 10 percent disabling prior to April 2, 2008, and rated as 20 percent disabling from that date, is denied.

An initial rating higher than 30 percent for the right wrist disability is denied.

An initial rating higher than 10 percent for radiculopathy of the right lower extremity is denied.


REMAND

The RO granted service connection for a left knee disability (characterized as partial anterior cruciate ligament tear) by a rating decision in January 2009 that assigned a noncompensable initial rating.

The Veteran submitted a VA Form 9 in March 2009 that constitutes a timely Notice of Disagreement (NOD) in regard to the rating assigned to the left knee disability.  Review of the file shows the RO has not yet issued a Statement of the Case (SOC) to the Veteran on this issue.

Because the NOD placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

The RO or the AMC should issue to the Veteran and his representative an SOC on the issue of entitlement to increased initial rating for the service-connected left knee disability.  If the Veteran perfects an appeal with respect to the issue, the RO or the AMC should ensure that any indicated development is completed before such issue is certified for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


